UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6512



ORLANDO DAVID ALMOND,

                                           Petitioner - Appellant,

          versus


DAVE ROBINSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-314)


Submitted:   May 30, 2002                  Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orlando David Almond, Appellant Pro Se.      Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orlando David Almond seeks to appeal the magistrate judge’s

order* denying his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We dismiss the appeal for lack of jurisdiction

because Almond’s notice of appeal was not timely filed.

     Parties in a civil action, in which the United States is not

a party, are accorded thirty days after the entry of the magistrate

judge’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the magistrate judge extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The magistrate judge’s order was entered on the docket on

January 22, 2002.   Almond’s notice of appeal was filed on March 25,

2002.    Because Almond failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal.      We deny

Almond’s motion for preparation of a transcript at government

expense and dispense with oral argument because the facts and legal



     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge in accordance with 28 U.S.C.A. § 636(c)(1) (West
1993 & Supp. 2001).


                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3